BIRCH, Circuit Judge:
This appeal presents the following issues: (1) whether the procedures by which the Georgia General Assembly considers *1246“local legislation” violate the principle of “one person, one vote,” and (2) whether the changes in internal rules and procedures by which the General Assembly enacts local legislation are subject to the preclearance requirement of the Voting Rights Act of 1965, 42 U.S.C. § 1973 et seq., as amended. As to the first issue, the district court determined that, although the members of the Georgia General Assembly’s local delegations were popularly elected, they did not engage in governmental functions, and, therefore, the “one person, one vote” requirement does not apply. Under the circumstances of this case, the district court should have invoked Pullman1 abstention concerning this issue. Regarding the second issue, we affirm the court’s determination that the preclearance requirements of the Voting Rights Act did not apply to the changes in the General Assembly. Accordingly, we REVERSE in part and AFFIRM in part.
I. BACKGROUND
The legislative power of the state is vested in the General Assembly, which consists of a House of Representatives and a Senate.2 Ga. Const., art. Ill, § 1, ¶ 1. Both the House and Senate have adopted their own rules to govern organization and basic rules of operation.3 Local legislation, which is legislation that applies to a specific city, county, or special district, comprises a large part of the bills introduced and enacted by the General Assembly each year.4 Because of this volume, the House and the Senate have adopted local delegations for the consideration of local legislation. Each county, municipality, or other jurisdiction has a local delegation and any legislator whose district encompasses territory within a specific city or county is a member of the local delegation for that entity.
The local delegations make recommendations to the House and Senate standing committees, which then recommend local legislation to the entire body5. A local bill must receive the requisite majority from the local delegation to be reported favorably out of the standing committees with a “do pass” recommendation. Absent local delegation rules filed in the House Standing Committee, unanimous support from the local delegation is required for the committee to report the legislation favorably to the full House with a “do pass” recommendation.6 Similarly, Senate Rule *1247187(u) provides that local legislation must be approved by a majority of the senators who represent the locality in question. If the local delegation is equally divided on the proposed legislation, however, the committee then considers the legislation on its own merits and can report it with either a “do pass” or “do not pass” recommendation.
If local legislation has received the requisite number of signatures of representatives and senators whose districts lie partially or wholly within the locality which the legislation affects, it is ordinarily passed on an uncontested basis as a matter of local courtesy.7 The underlying assumption of local courtesy is that the bill affects only a certain city or county, and, therefore, representatives and senators of other districts should defer to that local delegation’s judgment. Local courtesy is a custom, however, and is not provided for in either the House or Senate rules. Should a member of the House or Senate choose to challenge local legislation on the floor, local courtesy is not enforced.8
It is undisputed that these challenges seldom happen. The district court noted that “in practice, the local delegations propose all local legislation; and this legislation typically, but not always, is ‘rubber-stamped’ by the full General Assembly without further discussion or debate.” DeJulio, 127 F.Supp.2d at 1281. For local legislation to become law, however, the Governor must sign it within forty days from the end of the legislative session. Id.
Plaintiffs-appellants, Tiberio P. DeJulio and Eva C. Galambos (hereinafter “Voters”), filed a voting rights action pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment of the United States Constitution, and an action to enforce the provisions of the Fourteenth Amendment and the Voting Rights Act of 1965, 42 U.S.C. § 1973 et seq., as amended. Voters alleged that the current procedures for enactment of local legislation of the General Assembly constituted a violation of the “one person, one vote” standard.9 Additionally, Voters argued that the changes in the General Assembly’s internal rules are subject to the preclearance requirement of Section 5 of the Voting Rights Act. DeJulio, 127 F.Supp.2d at 1282. The district court granted summary judgment to the appellees and determined that: (1) the “one person, one vote” requirement did not apply to the General Assembly’s local legislative delegations, and (2) the changes, in internal rules and procedures by which the General Assembly enacted local legislation were not subject to • the Voting Rights Act’s preclearance requirements. Id. at *12481302. Voters appeal this judgment on both issues.
II. DISCUSSION
We review a district court’s grant of summary judgment de novo, apply the same standard as the district court, and review all facts and reasonable inferences in the light most favorable to the nonmoving party. Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir.1999). Summary judgement is appropriate when “the pleadings, depositions and answers to interrogatories, and admissions on file, together with the affidavits, if any,” show there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law. Celotex v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986)(quoting Fed. R.Civ.P. 56(c)).
A. “One Person, One Vote”
Because this issue is better determined by the state, the district court should have invoked Pullman abstention.10 Under Pullman abstention, a federal court will defer to “state court resolution of underlying issues of state law.” Harman v. Forssenius, 380 U.S. 528, 534, 85 S.Ct. 1177, 1181, 14 L.Ed.2d 50 (1965). By abstaining in such eases, federal courts “avoid unnecessary friction in federal-state relations, interference with important state functions, tentative decisions on questions of state law, and premature constitutional adjudication.” Id. at 534, 85 S.Ct. at 1182.
Two criteria have been established for application of the Pullman doctrine: (1) the case must present an unsettled question of state law, and (2) the question of state law must be dispositive of the case or would materially alter the constitutional question presented. Duke v. James, 713 F.2d 1506, 1510 (11th Cir.1983). A question of state law is “unsettled” if it is “fairly subject to an avoiding construction,” which means that the state court can render a fair interpretation of state law that comports with the Constitution. Id. at 1510.
In considering abstention, we must take into account the nature of the controversy and the importance of the right allegedly impaired. Siegel v. Lepore, 234 F.3d 1163, 1174 (11th Cir.2000)(en bancXper curiam). Voters in this case allege that the current procedures for enacting local legislation violate the “one person, one vote” requirement of the Fourteenth Amendment. Specifically, Voters contend that their vote is diluted compared to other Fulton County voters whose representatives and senators represent only a portion of Fulton County, but who have an equal vote in Fulton County local delegations.
An alleged denial of voting rights does not automatically trigger federal involvement. Duncan v. Poythress, 657 F.2d 691, 697 (5th Cir. Unit B Sept.1981).11 The abstention doctrines are not considered rules of law. Rather, they are ap*1249plied with the exercise of sound discretion based of the facts of each case. Hill v. City of El Paso, Texas, 437 F.2d 352, 356 (5th Cir.1971).
In this case, we risk interference with valid state procedures and unnecessary federal constitutional adjudication. “How power shall be distributed by a state among its governmental organs is commonly, if not always, a question for the state itself.” Highland Farms Dairy v. Agnew, 300 U.S. 608, 612, 57 S.Ct. 549, 551, 81 L.Ed. 835 (1937). The Georgia Constitution authorizes the General Assembly to create its own rules of procedure. Both the House and Senate have adopted internal procedures for the consideration of local legislation to assist the General Assembly in handling vast quantities of legislation. Whether the local delegations perform governmental functions, which subjects them to the “one person, one vote” requirement, is a fundamental matter of state law that is most appropriate for state court determination. Because the relief sought by Voters regarding the validity of the House and Senate rules may be available under Georgia law, we conclude that the district court should not have decided the merits of the federal constitutional claims presented in this complaint.
The dissent states that no unsettled state law questions are presented in this case. However, the district court never considered deferral to the Georgia courts, affording these courts the first opportunity, to address what is purely and peculiarly a state legislative voting procedure. We respectfully suggest that at this juncture it is speculation to conclude that the Georgia courts are not capable of resolving this dispute. Such a resolution on the basis of Georgia law would pretermit the intervention of the federal courts into an area of state sovereignty.
While this is not a traditional “voting dispute” — it is once removed from the familiar dispute — it is, nevertheless manifestly with in the aegis of that concern. As we have observed:
Principles of federalism limit the power of federal courts to intervene in state elections, however. The Constitution leaves “the conduct of state elections to the states.” Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir.1980). We have cautioned before against excessive entanglement of federal courts in state elections. “The very nature of the federal union contemplates separate functions for the states. If every state election irregularity were considered a federal constitutional deprivation, federal courts would adjudicate every state election dispute.... ” Id.
Burton v. State of Georgia, 953 F.2d 1266, 1268 (11th Cir.1992). As I understand the law, “[o]nly in extraordinary circumstances will a challenge to a state election rise to the level of a constitutional deprivation.” Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir.1986).
B. Section 5 of the Voting Rights Act
Section 5 of the Voting Rights Act requires a jurisdiction covered by the Act to obtain either judicial or administrative pre-clearance before implementing a new “voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in *1250force or effect on November 1, 1964.”12 42 U.S.C. § 1973c (Voting Rights Act of 1965 § 5). If a covered jurisdiction fails to seek preclearance for a proposed voting-law change, a private party injured by that change can bring an action for a declaratory judgement and injunctive relief by alleging that the change is within the scope of Section 5 and that it requires preclearance. Id.
In this case, Voters, without identifying specific rule changes, argue that the changes in Rules of the General Assembly are subject to preclearance. The preclearance requirements of the Voting Rights Act apply to legislative internal rule changes in only the most limited of circumstances: (1) changes to the manner of voting; (2) changes to candidacy requirements and qualifications; (3) changes to the composition of the electorate; and (4) changes that affect the creation or abolition of an elective office. Presley v. Etowah County Commission, 502 U.S. 491, 493, 112 S.Ct. 820, 823, 117 L.Ed.2d 51 (1992). In Presley, the Court held that changes in the decision-making authority of elected officials are not changes in voting practices or procedures that require preclearance pursuant to Section 5 of the Voting Rights Act. Id. at 503, 112 S.Ct. at 829. The change “concerns only the internal operations of an elected body and the distribution of power among officials, and, thus, has no direct relation to, or impact on, voting.” Id. at 492, 112 S.Ct. at 823. Hence, the district court correctly determined that preclearance requirements did not apply to changes in internal rules and procedures by which the General Assembly enacted local legislation applicable to a specific city, county, or district.
III. CONCLUSION
The district court noted, “[i]t ... is not the province of the federal judiciary in the name of the equal protection of the laws to interfere in such internal political matters as how a state legislature seeks to reach consensus on local legislation.” DeJulio, 127 F.Supp.2d at 1302. As we have explained, the district court should have abstained from deciding whether the “one person, one vote” requirement applied to local legislative delegations. Furthermore, the district court correctly decided that procedural changes to the internal Rules of the General Assembly are not subject to the preclearance requirement of the Voting Rights Act.
Accordingly, we REVERSE in part and AFFIRM in part the judgment of the district court and REMAND for further proceedings consistent with this opinion.

. The first abstention doctrine was created by the Supreme Court in Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).


. Hereinafter, the Georgia House of Representatives and Georgia Senate will be referred to respectively as ''House” and ''Senate.”


. The district court took judicial notice of the 2000 Rules of the Georgia House of Representatives and the 2000 Rules of the Georgia Senate. DeJulio v. Ga., 127 F.Supp.2d 1274, 1284 (N.D.Ga.2001).


. Local legislation is introduced to change city boundaries, create local authorities, or make other changes that apply only to the particular political subdivision named in a bill. Approximately one-third of all legislation enacted during the General Assembly's 2000 session was local legislation. DeJulio, 127 F.Supp.2d at 1280. In 1999, local legislation constituted 52.5% of all enacted legislation. Id.


. The standing committees are the State Planning and Community Affairs Committee in the House and the State and Local Government Operations Committee in the Senate. Id. at 1280-81.


. House Rule 11 provides that a majority of the representatives whose districts lie within a political subdivision may file with the State Planning and Community Affairs Committee *1247their own local rules for consideration of local legislation.


. Both the House and Senate permit numerous local bills to be voted on by the full body through a "local consent calendar” that contains uncontested local legislation. DeJulio, 127 F.Supp.2d at 1281.


. Senate Rule 113(e) provides that three senators, only one of whose district must lie within the political subdivision directly affected, may have a particular local bill removed from the local consent calendar by objecting to it in writing.


.Voters’ argument is based on the undisputed population data for Georgia's 159 counties broken down according to the. House and Senate Districts located in those counties. Voters allege that a House or Senate member with constituents in the county have one vote on local legislation while another House or Senate member with fewer constituents in the county also has one vote on local legislation affecting the county.


. We are raising abstention sua sponte, Bellotti v. Baird, 428 U.S. 132, 143 n. 10, 96 S.Ct. 2857, 2864 n. 10, 49 L.Ed.2d 844 (1976), and have determined de novo the propriety of abstention in this case. We join other circuits in this approach. See Columbia Basin Apartment Assn. v. City of Pasco, 268 F.3d 791 (9th Cir.2001); Robinson v. City of Omaha, Nebraska, 866 F.2d 1042 (8th Cir.1989); Grimes v. Crown Life Ins. Co., 857 F.2d 699 (10th Cir.1988); Waldron v. McAtee, 723 F.2d 1348 (7th Cir.1983).


. Additionally, ''[j]ust as an alleged denial of voting rights does not preclude federal abstention, so the absence of pending state pro*1249ceedings does not mandate federal adjudication.” Duncan, 657 F.2d at 697.


. Georgia is a "covered jurisdiction,” as are its "political subunits.” 28 C.F.R. Part 1 & § 51.6.